UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1696


In re: ARTHUR LEE HAIRSTON, SR.,

                     Petitioner.



                On Petition for Writ of Mandamus. (1:20-cv-00039-TSK)


Submitted: November 30, 2021                                      Decided: January 5, 2022


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arthur Lee Hairston, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arthur Lee Hairston, Sr., petitions for a writ of mandamus, alleging that the district

court has unduly delayed acting on his objections to the magistrate judge’s report and

recommendation in his suit against the Social Security Administration. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court recently overruled Hairston’s objections and dismissed his

complaint. Accordingly, because the district court has recently decided Hairston’s case,

we deny the mandamus petition as moot. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2